DETAILED ACTION
Response to Arguments
101 Rejection
	Applicant argues that the claims are directed to eligible subject matter and not directed to any judicial exceptions and the previous Office Action did not provide proper analysis as to why the claims are directed to an abstract idea or mental process. See pages eight, twelve and thirteen of Applicant’s Remarks submitted on 08/23/2022 (partly stating that “[t]he Office seems to conclude without proper analysis that the claims are directed to an abstract idea or mental process without any analysis. The Office does no more than state that claims recite a mental concept and is an abstract idea and then quotes the claim elements. That is not analysis.”).
	Examiner respectfully disagrees. After determining what the applicant invented and establishing the broadest reasonable interpretation of the claimed invention, the eligibility of each claim was evaluated as a whole under the analysis detailed in MPEP § 2106. As MPEP § 2106.07(a) states “[f]or Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception.”  
	The Non-Final Office Action of 05/25/2022 followed the steps dictated by MPEP § 2106.07(a)(I). The Non-Final Office Action of 05/25/2022 first detailed the specific claim limitations at issue and recited them.1 Then the Non-Final Office Action of 05/25/2022 explains why the recited limitations are an abstract idea by stating that “[a]ll of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 1 recites a mental concept.” See page 2 of the Non-Final Office Action of 05/25/2022. (Emphasis added). Accordingly, the Non-Final Office Action of 05/25/2022 followed the analysis as outlined by MPEP § 2106.07(a)(I) in making the rejection under step 2A Prong One by listing the specific limitations that recite the judicial exception and why those specific limitations describe an abstract idea. 
Contrary to Applicant’s argument that the Office Action of 05/25/2022 provided no explanation of how the claim limitations are a mental process, MPEP§ 2106.07(a)(I) only requires why the claim limitations are a mental process and does not require how the claim limitations are a mental process.  Furthermore, because the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. 2019 PEG) all references to those materials should now be directed to the MPEP. See Change Summary for the Ninth Edition MPEP, Revision 10.2019 (detailing that Chapter 2100 was amended to include the following notices: October 2019 Patent Eligibility Guidance Update, 84 FR 55941 (October 18, 2019); Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112, 84 FR 57 (January 7, 2019); and 2019 Revised Patent Subject Matter Eligibility Guidance, 84 FR 50 (January 7, 2019). The chapter was also modified to incorporate subject matter from former MPEP §§ 706.02et seq. and 706.03et seq. and reorganized by moving subject matter from MPEP §§ 2137.01 and 2137.02 into MPEP § 2109 or 2137. The chapter was revised to include court or Board decisions regarding various topics such as prior art, obviousness, and definiteness).2
Accordingly, the previous Non-Final Office Action of 05/25/2022 provided the proper analysis as to why the claims are directed to an abstract idea. 
Applicant argues that the Office did not carry out the Step 2A, Prong Two analysis correctly, partly because the Office mistakenly characterized all other elements of the claims as reciting mental processes. See pages 13-14 of Applicant’s Remarks submitted on 08/23/2022 (stating that “Applicant's representative respectfully submits that the Office did not
carry out the Step 2A, Prong Two analysis correctly, partly because the Office mistakenly characterized all other elements of the claims as reciting mental processes.”). 
	Examiner respectfully disagrees. As a preliminary matter the MPEP now incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. 2019 PEG) all references to those materials should now be directed to the MPEP. See Change Summary for the Ninth Edition MPEP, Revision 10.2019 (detailing that Chapter 2100 was amended to include the following notices: October 2019 Patent Eligibility Guidance Update, 84 FR 55941 (October 18, 2019); Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112, 84 FR 57 (January 7, 2019); and 2019 Revised Patent Subject Matter Eligibility Guidance, 84 FR 50 (January 7, 2019). The chapter was also modified to incorporate subject matter from former MPEP §§ 706.02et seq. and 706.03et seq. and reorganized by moving subject matter from MPEP §§ 2137.01 and 2137.02 into MPEP § 2109 or 2137. The chapter was revised to include court or Board decisions regarding various topics such as prior art, obviousness, and definiteness). As MPEP § 2106.07(a)(II) states “[a]fter identifying the judicial exception in the rejection, identify any additional elements…beyond the judicial exception and explain why they do not integrate the judicial exception into a practical application and do not add significantly more to the exception.” (Emphasis added). 
	The Non-Final Office Action of 05/25/2022 followed the steps dictated by MPEP § 2106.07(a)(II) by first identifying additional elements in the claim beyond the judicial exception. These additional elements were 1) a trained propensity model that has been trained with first training data and 2) a trained reinforcement learning model wherein the trained reinforcement learning model was trained with the first training data. And then explained why these additional elements did not integrate the judicial exception into a practical application and did not add significantly more to the exception. See page 3 of the Non-Final Office Action of 05/25/2022 (stating that “[t]hese elements recite only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished…[t]hese additional elements are similar to what the courts have recognized to be mere instructions to apply a judicial exception, since the additional elements only recite ideas of a solution or outcome.”). 
	Accordingly, the previous Non-Final Office Action of 05/25/2022 provided the proper analysis under Step 2A, Prong Two.
103 Rejection
	Applicant argues that the machine learning module and the optimizer of McCord does not represent the trained reinforcement model and trained propensity model of the claims. See pages 15-17 of Applicant’s Remarks submitted on 08/23/2022 (stating that “the trained
reinforcement model and trained propensity model are models that produce outputs comprising
the first product path and the product propensity values, respectively, whereas the machine
learning module 105 produces a transition probability graph as output and the optimizer simply
performs generic machine learning optimization on unspecified input.”).
	Examiner respectfully disagrees. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. MPEP § 2111.01. The best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. Id. Furthermore, an applicant is entitled to be their own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s) in the specification at the time of filing. See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). MPEP § 2111.01(A). Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999). Id. 
	In this case, the specification is devoid of defining “propensity values.”  According to Webster’s Dictionary, the word “propensity” is defined as an often-intense natural inclination or preference. As paragraph 0040 of McCord details the machine learning module is “run such that
it draws solely upon the training data to predictively analyze new sales cases and predictively suggest the best actions to be taken a specific a stage or multiple stages in an ongoing sale.”(Emphasis added). The predicted best action(s) outputted by the model that leads to a higher likelihood of closing a sale/deal, maps to “propensity values” when analyzed under the broadest reasonable interpretation (BRI) and plain meaning. Because the model is basically determining the preference of the buyer/customer for a given good that is trying to be sold.
	In regards to Applicant’s argument that the reinforcement learning model of McCord does not generate “product paths” McCord details in paragraphs 0042 and 0089 that the output of the reinforcement model are decision variables and that these decision variables can represent state-transitions to recommend to given prospect. Fig. 3 of McCord details an exemplary graph of state-transitions (reproduced herein):

    PNG
    media_image1.png
    720
    958
    media_image1.png
    Greyscale

	McCord details in paragraph 0044 that element 306 of the graph of Fig 3 “signifies that dialog has progressed to the point where the possible customer wants a sales plan.”(Emphasis added).  In other words, the customer wants to potentially buy a product offered by the seller. Accordingly, under the broadest reasonable interpretation (BRI) in light of the specification, McCord teaches “product paths.”
In response to Applicant’s arguments that McCord does not teach: 1) identifying a first subset of the second plurality of product identifiers that corresponds to the first subset of product propensity values and; 2) indicating the first subset of the second plurality of product identifiers in a sequence according to the first product path, Examiner reminds Applicant that when submitting arguments the arguments must point out disagreements with the examiner’s contentions. Applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them. This was proper form of argumentation was not done for the above claim limitations. 
Contrary to Applicants assertations, McCord teaches the claim limitations of identifying a first subset of the second plurality of product identifiers that corresponds to the first subset of product propensity values. See page 19 of previous Non-Final Office Action of 05/25/2022. McCord teaches indicating the first subset of the second plurality of product identifiers in a sequence according to the first product path. See page 19 of previous Non-Final Office Action of 05/25/2022. 
In regards to the claim limitation of prune the first product path based on a propensity threshold for the first account and those of the first plurality of product propensity values corresponding to the first set of products, Examiner reminds Applicant, that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case Hong teaches prune the first product path based on a propensity threshold for the first account and those of the first plurality of product propensity values corresponding to the first set of products. See pages 35-36 of previous Non-Final Office Action of 05/25/2022.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and does not integrate the judicial exception into a practical application and amount to significantly more than the judicial exception. 
Regarding independent claim 1, it recites: generating a first plurality of product propensity values…corresponding to a first account, wherein the product propensity values are generated for a first plurality of product identifiers; generating a first product path…wherein the first product path comprises a second plurality of product identifiers and…wherein the first plurality of product identifiers includes the second plurality of product identifiers; determining that a first subset of the first plurality of product propensity values satisfies a propensity threshold for the first account; identifying a first subset of the second plurality of product identifiers that corresponds to the first subset of product propensity values; and indicating the first subset of the second plurality of product identifiers in a sequence according to the first product path. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 1 recites a mental concept and is an abstract idea.
This judicial exception is not integrated into a practical application because it only recites
the following additional elements of: trained propensity model that has been trained with first training data and a trained reinforcement learning model wherein the trained reinforcement learning model was trained with the first training data. These elements recite only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). These additional elements are similar to what the courts have recognized to be mere instructions to apply a judicial exception, since the additional elements only recite ideas of a solution or outcome. See, e.g., Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)(additional element(s) in the claims related to wireless delivery of out-of-region broadcasting of content to a cellular telephone via a network, but the Court found no details of how the delivery was accomplished); Cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014)(additional element(s) in the claims detailed how interactions with the Internet were manipulated to yield a result that overrode the routine and conventional sequence of events ordinarily triggered by the clicking of a hyperlink, the Court found that these additional element(s) did amount to more than apply it). 
	Furthermore, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of:  trained propensity model that has been trained with first training data and a trained reinforcement learning model wherein the trained reinforcement learning model was trained with the first training data, amount to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
Regarding claim 2, it recites: detecting account characteristic values corresponding to the first account; and selecting…from a plurality of…and… from a plurality of…based, at least in part, on the detected account characteristic values.   All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 2 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional elements of: the trained propensity model and the trained reinforcement learning model. These elements recite only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: the trained propensity model and the trained reinforcement learning model amount to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1).
Regarding claim 3, it recites: wherein each of the plurality of…and each of the plurality of…. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 3 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional elements of: trained propensity models and trained reinforcement learning models were trained with data corresponding to different accounts. These elements recite only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: the trained propensity models and the trained reinforcement learning models were trained with data corresponding to different accounts amount to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1).
Regarding claim 4, it recites: determining, for each of the product identifiers in the first subset of the second plurality of product identifiers, a sequence of contacts to engage about a product identified by the product identifier.  This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible.
Regarding claim 5, it recites: wherein determining, for each of the product identifiers in the first subset of the second plurality of product identifiers, a sequence of contacts to engage comprises: for each of the product identifiers in the first subset of the second plurality of product identifiers, retrieving from…a plurality of…based, at least in part, on product characteristic values of a product identified by the product identifier and account characteristic values for the first account; generating a sequence of organizational classifications…and identifying a contact for each of the organizational classifications. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 5 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional elements of: a trained artificial recurrent neural network and  artificial recurrent neural networks. These elements recite only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: a trained artificial recurrent neural network and  artificial recurrent neural networks amount to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
Regarding claim 6 it recites: determining that each of the first subset of the second plurality of product identifiers corresponds to a sequence of organizational classifications with a sequence completeness above a threshold sequence completeness value. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 5 and claim 1. Thus, the dependent claim is ineligible.
Regarding claim 7 it recites: determining that each of the first subset of the second plurality of product identifiers is within a threshold distance of the first product path. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 1. Thus, the dependent claim is ineligible. 
Regarding claim 8 it recites: wherein the trained propensity model is a…based model. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 8 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of: random forest. This element recites only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 8 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of:  random forest amounts to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
 Regarding claim 9 it recites: wherein the trained reinforcement learning model is trained with….  All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 9 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of: Q-learning. This element recites only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of: Q-learning amounts to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
Regarding independent claim 10, it recites:…having program code stored thereon that is executable by… the program code comprising instructions to: invoke…to generate a first plurality of propensity values for a first plurality of products and a first account; invoke…to generate a first product path for a first of the first plurality of products that corresponds to a maximal of the first plurality of propensity values, wherein the first product path identifies a first set from the first plurality of products in a particular order to present to the first account for a highest likelihood of a successful outcome for the first product; and associate contacts of the first account for at least a first subset of the first set of the first plurality of products.  All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 10 recites a mental concept and is an abstract idea.
This judicial exception is not integrated into a practical application because it only recites
the following additional elements of: A non-transitory machine-readable medium, a machine,
a first trained propensity model and a first trained reinforcement learning model. A non-transitory machine-readable medium, and a machine are recited at a high- level of generality (i.e., as a generic machine with memory performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Additionally, a first trained propensity model and a first trained reinforcement learning model recite only the idea of a solution or outcome and fail to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). These additional elements are similar to what the courts have recognized to be mere instructions to apply a judicial exception, since the additional elements only recite ideas of a solution or outcome. See, e.g., Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)(additional element(s) in the claims related to wireless delivery of out-of-region broadcasting of content to a cellular telephone via a network, but the Court found no details of how the delivery was accomplished); Cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014)(additional element(s) in the claims detailed how interactions with the Internet were manipulated to yield a result that overrode the routine and conventional sequence of events ordinarily triggered by the clicking of a hyperlink, the Court found that these additional element(s) did amount to more than apply it). 
	Furthermore, claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: A non-transitory machine-readable medium, a machine, a first trained propensity model and a first trained reinforcement learning model , amount to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
Regarding claim 11 it recites: wherein the program code further comprises instructions to prune the first product path based, at least in part, on a propensity threshold. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 10. Thus, the dependent claim is ineligible.
Regarding claim 12 it recites: wherein the instructions to associate contacts comprise instructions to associate contacts of the first account for those of the first set of products remaining after the pruning.  This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 11 and claim 10. Thus, the dependent claim is ineligible.
Regarding claim 13 it recites: wherein the propensity threshold corresponds to the first account. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 11 and claim 10. Thus, the dependent claim is ineligible.
Regarding claim 14, it recites: wherein the instructions to invoke… comprise instructions to invoke…with first input comprising characteristics of the first account and product features of the first plurality of products. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 14 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of: first trained propensity model. This element recites only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of: first trained propensity model amounts to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
Regarding claim 15, it recites: wherein the program code comprises instructions to:   invoke…to generate a second product path for a second of the plurality of products that corresponds to the maximal or a second maximal of the first plurality of propensity values, wherein the second product path identifies a second set from the first plurality of products in a particular order to present to the first account for a highest likelihood of a successful outcome for the second product; and associate contacts of the first account for at least a first subset of the second set of the first plurality of products.  All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 15 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of: a second trained reinforcement learning model. This element recites only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 15 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of: a second trained reinforcement learning model amounts to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
Regarding claim 16, it recites: wherein the program code further comprises instructions to: for each product of at least the first subset of the first set of the first plurality of products, generate a sequence of organizational classifications…retrieved based, at least in part, on the first product, wherein the contacts are determined from the sequence of organizational classifications.  All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 16 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of: a trained artificial recurrent neural network. This element recites only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of: a trained artificial recurrent neural network amounts to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1).  
Regarding independent claim 17, it recites:…having instructions stored thereon that are executable…to cause the apparatus to, detect account characteristic values corresponding to a first account; retrieve…from a plurality of …and… from a plurality of…based, at least in part, on the detected account characteristic values; generate a first plurality of product propensity values…based, at least in part, on the detected account characteristic values and product features of a first plurality of products;   generate a first product path for a first product of the first plurality of products…wherein the first product corresponds to a maximal one of the first plurality of product propensity values and the first product path identifies a first set of the first plurality of products including the first product; prune the first product path based on a propensity threshold for the first account and those of the first plurality of product propensity values corresponding to the first set of products; and indicate the pruned first product path. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 17 recites a mental concept and is an abstract idea.
This judicial exception is not integrated into a practical application because it only recites the following additional elements of: a processor, a machine-readable medium, a trained propensity model, trained propensity models, a trained reinforcement learning model and trained reinforcement learning models. A processor and a machine-readable medium are recited at a high- level of generality (i.e., as a generic processor with memory performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Additionally, a trained propensity model, trained propensity models, a trained reinforcement learning model and trained reinforcement learning models recite only the idea of a solution or outcome and fail to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). These additional elements are similar to what the courts have recognized to be mere instructions to apply a judicial exception, since the additional elements only recite ideas of a solution or outcome. See, e.g., Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)(additional element(s) in the claims related to wireless delivery of out-of-region broadcasting of content to a cellular telephone via a network, but the Court found no details of how the delivery was accomplished); Cf. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014)(additional element(s) in the claims detailed how interactions with the Internet were manipulated to yield a result that overrode the routine and conventional sequence of events ordinarily triggered by the clicking of a hyperlink, the Court found that these additional element(s) did amount to more than apply it). 
	Furthermore, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: a processor, a machine-readable medium, a trained propensity model, trained propensity models, a trained reinforcement learning model and trained reinforcement learning models, amount to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1). 
Regarding claim 18, it recites:…determine, for each product identified in the pruned first product path, a sequence of contacts to engage about the product. This limitation is also an abstract idea since it recites a mental concept that does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception as recited in claim 17. Thus, the dependent claim is ineligible.
Regarding claim 19, it recites: …for each product identified in the pruned first product path, retrieve…from a plurality…of based, at least in part, on product characteristic values of the identified product and account characteristic values for the first account; generate a sequence of organizational classifications with each of the retrieved…; and identify a contact for each of the organizational classifications. All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 19 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional elements of: a trained artificial recurrent neural network and artificial recurrent neural networks. This element recites only the idea of a solution or outcome and fails to recite details of how the solution or outcome is accomplished. See MPEP § 2106.05(f)(1). Furthermore, claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of: a trained artificial recurrent neural network and artificial recurrent neural networks amount to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1).  
Regarding claim 20, it recites:…instructions executable…to cause the apparatus to: determine whether each of the first set of products is within a threshold distance of the first product path.  All of these limitations can be performed in the human mind through the use of observations, evaluations, judgments and options, and thus, claim 20 recites a mental concept and is an abstract idea. This judicial exception is not integrated into a practical application because it only recites the following additional element of: processor. This element is recited at a high- level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f). Furthermore, claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of: processor amounts to no more than a recitation of the words "apply it" (or an equivalent) since the additional claim elements recite only the idea of a solution without reciting the descriptive mechanisms in sufficient detail for accomplishing the solution. See MPEP 2106.05(f)(1).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McCord et al. US 2017/0255945 A1(“McCord”) in view of Hong et al. US 2020/0065863 Al(“Hong”). 
Regarding claim 1, McCord teaches a method comprising: generating a first plurality of product propensity values with a trained propensity model that has been trained with first training data corresponding to a first account, wherein the product propensity values are generated for a first plurality of product identifiers(McCord, paras. 0037-0042, see also fig. 1, “ Other data comes from external platforms that serve as a data repository for known information regarding contacts, leads, opportunities and accounts 130. Other data sources provide information about a sale prospects such as firmographic data (in the B2B case)…[t]he graph module 102 takes each event and adds it as a new edge on a directed graph corresponding to a transition between 2 states represented by the event… use machine pre-defined programming attempt to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, each of which may require some stage specific action on the part of the seller or the buyer and a number will complete the process by purchasing the product…[t]he machine learning module 105 uses the historical data in the reduced graph to build predictive models of the conditional probability of transition between these states of interest. Baselines are originally acquired by running a plurality sales processes for which the intermediate stages and interactions within them are well defined. This is continued until the analyst determines that the machine is correctly predicting the interactions that should occur in test sales processes correctly, possibly through the use of additional training cases. The system may then be run such that it draws solely upon the training data to predictively analyze new sales cases and predictively suggest the best actions to be taken a specific a stage or multiple stages in an ongoing sale. Once trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it.” McCord teaches: Once trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it (i.e. generating a first plurality of product propensity values with a trained propensity model) Other data comes from external platforms that serve as a data repository for known information regarding contacts, leads, opportunities and accounts 130 (i.e. that has been trained with first training data corresponding to a first account) use machine pre-defined programming attempt to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, each of which may require some stage specific action on the part of the seller or the buyer and a number will complete the process by purchasing the product (i.e. wherein the product propensity values are generated for a first plurality of product identifiers));
generating a first product path with a trained reinforcement learning model, wherein the first product path comprises a second plurality of product identifiers and wherein the trained reinforcement learning model was trained with the first training data and wherein the first plurality of product identifiers includes the second plurality of product identifiers(McCord, para. 0041, see also fig. 1, “Module 106 is the optimizer, which takes as input (i) a list of decision variables the optimizer is allowed to manipulate, (ii) an objective function definition to be optimized by changing the decision variables and (iii) a list of constraints (rules) that must not be violated by the output from the optimizer. The optimizer than uses these inputs to form predictive interaction recommendations designed to optimize the sales process arising from them” & see also McCord, paras. 0082-0105, “A specific transaction to propose to a prospect…[a] specific state transition to recommend to a prospect…[t]he optimization problem here [is] of sequential (multistage) stochastic optimization…this approach is general and includes reinforcement learning. ”McCord teaches: A specific transaction to propose to a prospect and a specific state transition to recommend to a prospect and includes reinforcement learning (i.e. generating a first product path with a trained reinforcement learning model) Module 106 is the optimizer, which takes as input (i) a list of decision variables the optimizer is allowed to manipulate, (ii) an objective function definition to be optimized by changing the decision variables and (iii) a list of constraints (rules) that must not be violated by the output from the optimizer (i.e. wherein the first product path comprises a second plurality of product identifiers and wherein the trained reinforcement learning model was trained with the first training data) The optimizer than uses these inputs to form predictive interaction recommendations designed to optimize the sales process arising from them (i.e. and wherein the first plurality of product identifiers includes the second plurality of product identifiers)); identifying a first subset of the second plurality of product identifiers that corresponds to the first subset of product propensity values(McCord, para. 0045, see also fig. 4., “FIG. 4 is diagram showing an exemplary of simple conditional transition probability between two states 400, A 401 and B 403, according to an embodiment of the invention. The simple case of a transition between two states where there is only one possible path is shown. A supervised machine learning model can be trained using historical examples of this transition that include the N attributes xl, x2, ... , xN known on input at state A 404. Cases that arrived at B 403 are labeled success. The machine learning model can then be used to compute the probability of an entity in state A 401 transitioning to state B 403 for various values of xl, ... , xN 404 with that probability represented P(B |A,X) 402.” McCord teaches: simple conditional transition probability between two states 400, A 401 and B 403 the simple case of a transition between two states where there is only one possible path is shown where historical examples of this transition that include the N attributes xl, x2, ... , xN known on input at state A 404. Cases that arrived at B 403 are labeled success. And computing the probability of an entity in state A 401 transitioning to state B 403 for various values of xl, ... , xN 404 with that probability represented P(B |A,X) 402 (i.e. identifying a first subset of the second plurality of product identifiers that corresponds to the first subset of product propensity values)); and indicating the first subset of the second plurality of product identifiers in a sequence according to the first product path(McCord, para. 0046, “FIG. 5 is flow diagram illustrating virtual transition probability 500 between states A 501 and B 507 according to an embodiment of the invention. A more typical case is shown. Where there are many possible pathways between A 501 and B 507. Note that the direct transitionA501 to B 507 may not occur in the historical data. Nevertheless, by taking all historical data cases that started at A 501 and labeling those cases as successful that completed in B 507 then we can again train a supervised machine learning model to compute the transition conditional probability                         
                            
                                
                                    P
                                
                                
                                    A
                                    L
                                    L
                                
                            
                        
                     from A to B given the known parameters X at A. But of course                         
                            
                                
                                    P
                                
                                
                                    A
                                    L
                                    L
                                
                            
                            (
                            B
                            |
                            A
                            ,
                            X
                            )
                        
                     520 says nothing about how the cases that did not make it to B are distributed across states (A 501, C 503, D 505 and E 509). The probabilities of transition between each of the alternate pathways are expressed in equations 502, 504, 506, 508, 515 and are once again based on the value of X progressive over N states 511.” McCord teaches: where there are many possible pathways between A 501 and B 507. Note that the direct transitionA501 to B 507 may not occur in the historical data. Nevertheless, by taking all historical data cases that started at A 501 and labeling those cases as successful that completed in B 507 then we can again train a supervised machine learning model to compute the transition conditional probability                         
                            
                                
                                    P
                                
                                
                                    A
                                    L
                                    L
                                
                            
                        
                     from A to B given the known parameters X at A (i.e. the first subset of the second plurality of product identifiers in a sequence according to the first product path )).
McCord does not teach: determining that a first subset of the first plurality of product propensity values satisfies a propensity threshold for the first account
However Hong teaches: determining that a first subset of the first plurality of product propensity values satisfies a propensity threshold for the first account(Hong, para. 0048-0051, see also fig. 2, “Analysis apparatus 204 may also adjust scores 230 using a set of weights 226. For example, weights 226 may include calibration weights for standardizing scores 230 from one or more machine learning models 208 that predict user propensities for converting to different products and/or product versions…[f]irst, management apparatus 206 produces rankings 222 of the members by scores 230…[f]or example, management apparatus 206 may identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each
ranking. Management apparatus 206 may then generate emails, notifications, messages, advertisements, and/or other output 236 that targets the identified users with the corresponding products and/or product versions.” Hong teaches: first, management apparatus 206 produces rankings 222 of the members by scores 230.For example, management apparatus 206 may identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each ranking (i.e. determining that a first subset of the first plurality of product propensity values satisfies a propensity threshold for the first account)). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong the motivation to do so would be to use online networks to promote and ultimately sell different product versions of a business(Hong, paras. 0002-0011, “Online networks may include nodes representing individuals and/or organizations, along with links between pairs of nodes that represent different types and/or levels of social familiarity between the entities represented by the nodes… [i]n turn, online networks may facilitate activities related to business, sales… [t]he disclosed embodiments provide a method, apparatus, and system for performing unified propensity modeling across product versions. The product versions may include multiple versions of a product and/or multiple products. For example, a premium account subscription with an online network may include different versions that are geared toward career development, recruiting, sales, marketing, small businesses, and/or other types of activities.”). 
Regarding claim 2, McCord in view of Hong teaches the method of claim 1 further comprising: detecting account characteristic values corresponding to the first account(McCord, para. 0037, see also fig. 1 and fig.2 , “One feed of data comes from transcripts of voice telephony and multi-channel communications infrastructure such as a contact center 131. Other data comes from external platforms that serve as a data repository for known information regarding contacts, leads, opportunities and accounts 130.”); and selecting the trained propensity model from a plurality of trained propensity models and the trained reinforcement learning model from a plurality of trained reinforcement learning models, based, at least in part, on the detected account characteristic values(McCord, para. 0015, “(a) monitoring and extracting sets of customer relationship sales data from source
systems into a pre-integrated graph module comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected
computing device. (b) constructing an event driven relational graph of multichannel interactions and attributes including firm demographics and sales representative attributes using the pre-integrated graph module…(h) using the trained predictive models as input to an automated optimization phase which recommends specific actions (interactions) to take to optimize the business outcome of prospects flowing through the reduced graph subject to constraints using the optimization module” & see also McCord, paras. 0071-0109, see also fig. 1 and fig. 2,  “The optimization problem here [is] of sequential (multistage) stochastic optimization…this approach is general and includes reinforcement learning.”  McCord teaches: using the trained predictive models as input to an automated optimization phase which recommends specific actions (interactions) to take to optimize the business outcome of prospects flowing through the reduced graph subject to constraints using the optimization module. The optimization problem here is of sequential (multistage) stochastic optimization this approach is general and includes reinforcement learning (i.e. selecting the trained propensity model from a plurality of trained propensity models and the trained reinforcement learning model from a plurality of trained reinforcement learning models) monitoring and extracting sets of customer relationship sales data from source systems into a pre-integrated graph module and constructing an event driven relational graph of multichannel interactions and attributes including firm demographics and sales representative attributes using the pre-integrated graph module (i.e. based, at least in part, on the detected account characteristic values)).  
Regarding claim 3, McCord in view of Hong teaches the method of claim 2, wherein each of the plurality of trained propensity models and each of the plurality of trained reinforcement learning models were trained with data corresponding to different accounts(McCord, paras. 0037-0041, see also fig. 1 and fig. 2, “Other data comes from external platforms that serve as a data repository for known information regarding…accounts 130… [o]nce trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it. Module 106 is the optimizer, which takes as input (i) a list of decision variables the optimizer is allowed to manipulate, (ii) an objective function definition to be optimized by changing the decision variables and (iii) a list of constraints (rules) that must not be violated by the output from the optimizer. The optimizer than uses these inputs to form predictive interaction recommendations designed to optimize the sales process arising from them.”).  
Regarding claim 4, McCord in view of Hong teaches the method of claim 1 further comprising determining, for each of the product identifiers in the first subset of the second plurality of product identifiers, a sequence of contacts to engage about a product identified by the product identifier(McCord, para. 0047, see also fig. 6, “FIG. 6 is a block diagram of an exemplary state model for contact and opportunity, according to a preferred embodiment of the invention 600. As an example of one of many possible applications of the platform we focus in this section on a B2B use case of customer interactions in the pre-pipeline. By interactions we mean here information exchange events such as a human-to-human phone call, an email, text message, customer initiated product investigation, customer use of social media contacts to explore both the product and the manufacturer's performance, etc. In this "pre-pipeline" case we wish to optimize the interactions that take place between a selling agent and an individual prior to the first human face-to-face meeting in the sales process.”).  
Regarding claim 8, McCord in view of Hong teaches the method of claim 1, wherein the trained propensity model is a random forest based model(McCord, paras. 0071-0072, see also fig. 1 and fig. 2, “The platform supports several supervised machine learning algorithms including…Distributed Random Forest.”).  
Regarding claim 9, McCord in view of Hong teaches the method of claim 1, wherein the reinforcement learning model is trained with Q-learning(McCord, paras. 0082-0105, “Value Function Approximations (Greedy  Policies)…[a]pproximation of the value of being in a future state as the result of a decision made now. Impact on future is solely in the value function[.]”). 
Regarding independent claim 10, McCord teaches a non-transitory, machine-readable medium having program code stored thereon that is executable by a machine, the program code comprising instructions to: invoke a first trained propensity model to generate a first plurality of propensity values for a first plurality of products and a first account(McCord, paras. 0037-0042, see also fig. 1, “ Other data comes from external platforms that serve as a data repository for known information regarding…accounts 130…use machine pre-defined programming attempt to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, each of which may require some stage specific action on the part of the seller or the buyer and a number will complete the process by purchasing the product…[t]he machine learning module 105 uses the historical data in the reduced graph to build predictive models of the conditional probability of transition between these states of interest…[o]nce trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it.” McCord teaches: Once trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it (i.e. invoke a first trained propensity model to generate a first plurality of propensity values) serve as a data repository for known information regarding accounts 130 and use machine pre-defined programming to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, and a number will complete the process by purchasing the product (i.e. for a first plurality of products and a first account)); invoke a first trained reinforcement learning model to generate a first product path for a first of the first plurality of products that corresponds to a maximal of the first plurality of propensity values(McCord, para. 0013, “The optimization module: creates a set of visualizations showing the various resulting performance metrics including conversion rate, representative utilization percent, and total value in the pipeline, uses the trained predictive models as input to an automated optimization phase which recommends specific actions (interactions) to take to optimize the business outcome of prospects flowing through the reduced graph subject to constraints, supports optimization under uncertainty; schedules interactions between agents and prospects to maximize an objective” & see also McCord, paras. 0082-0105, “A specific transaction to propose to a prospect…[a] specific state transition to recommend to a prospect…[t]he optimization problem here [is] of sequential (multistage) stochastic optimization…this approach is general and includes reinforcement learning… Policy Function Approximations[:] Directly return an action in a given state” McCord teaches: a specific transaction to propose to a prospect and a specific state transition to recommend to a prospect and the optimization problem here is of sequential (multistage) stochastic optimization this approach is general and includes reinforcement learning in which Policy Function Approximations directly return an action in a given state (i.e. first trained reinforcement learning model to generate a first product path for a first of the first plurality of products)the optimization module creates a set of visualizations including conversion rate and recommends specific actions (interactions) to take to optimize the business outcome of prospect by scheduling interactions between agents and prospects to maximize an objective(i.e. that corresponds to a maximal of the first plurality of propensity values)); and associate contacts of the first account for at least a first subset of the first set of the first plurality of products(McCord, para. 0037, see also fig. 1 and fig.2 , “One feed of data comes from transcripts of voice telephony and multi-channel communications infrastructure such as a contact center 131. Other data comes from external platforms that serve as a data repository for known information regarding contacts, leads, opportunities and accounts 130.”).  
McCord does not teach: wherein the first product path identifies a first set from the first plurality of products in a particular order to present to the first account for a highest likelihood of a successful outcome for the first product.
However Hong teaches: wherein the first product path identifies a first set from the first plurality of products in a particular order to present to the first account for a highest likelihood of a successful outcome for the first product(Hong, para. 0047, see also fig. 2, “Analysis apparatus 204 may input each set of features 224 into the corresponding machine learning model, and each machine learning model may output a score ranging from 0 to 1 representing the likelihood that a given user converts to a given version of the product.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong the motivation to do so would be to use online networks to promote and ultimately sell different product versions of a business(Hong, paras. 0002-0011, “Online networks may include nodes representing individuals and/or organizations, along with links between pairs of nodes that represent different types and/or levels of social familiarity between the entities represented by the nodes… [i]n turn, online networks may facilitate activities related to business, sales… [t]he disclosed embodiments provide a method, apparatus, and system for performing unified propensity modeling across product versions. The product versions may include multiple versions of a product and/or multiple products. For example, a premium account subscription with an online network may include different versions that are geared toward career development, recruiting, sales, marketing, small businesses, and/or other types of activities.”). 
Regarding claim 11, McCord in view of Hong teaches the non-transitory, machine-readable medium of claim 10, wherein the program code further comprises instructions to prune the first product path based, at least in part, on a propensity threshold(Hong, para. 0048-0052, see also fig. 2, “For example, weights 226 may include calibration weights for standardizing scores 230 from one or more machine learning models 208 that predict user propensities for converting to different products and/or product versions…[f]irst, management apparatus 206 produces rankings 222 of the members by scores 230…[f]or example, management apparatus 206 may identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each ranking…or instead,generate output 236 that targets a user with the general product instead of a specific product version when the user's scores for all product versions are lower than the threshold and/or relatively similar to one another.” Hong teaches: identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each ranking or instead generate output 236 that targets a user with the general product instead of a specific product version when the user's scores for all product versions are lower than the threshold and/or relatively similar to one another(i.e. instructions to prune the first product path based, at least in part, on a propensity threshold)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord with the above teachings of Hong for the same rationale stated at Claim 10.
Regarding claim 12, McCord in view of Hong teaches the non-transitory, machine-readable medium of claim 11, wherein the instructions to associate contacts comprise instructions to associate contacts of the first account for those of the first set of products remaining after the pruning(Hong, paras. 0048-0051, see also fig. 2, “Management apparatus 206 may then generate emails, notifications, messages, advertisements, and/or other output 236 that targets the identified users with the corresponding products and/or product versions.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord with the above teachings of Hong for the same rationale stated at Claim 10.
Regarding claim 13, McCord in view of Hong teaches the non-transitory, machine-readable medium of claim 11, wherein the propensity threshold corresponds to the first account(Hong, para. 0048-0051, see also fig. 2, “For example, management apparatus 206 may identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each ranking.” Hong teaches: users (i.e. first account)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord with the above teachings of Hong for the same rationale stated at Claim 10.
Regarding claim 14, McCord in view of Hong teaches the non-transitory, machine-readable medium of claim 10, wherein the instructions to invoke the first trained propensity model comprise instructions to invoke the first trained propensity model with first input comprising characteristics of the first account and product features of the first plurality of products(McCord, paras. 0037-0042, see also fig. 1, “ Other data comes from external platforms that serve as a data repository for known information regarding…accounts 130…use machine pre-defined programming attempt to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, each of which may require some stage specific action on the part of the seller or the buyer and a number will complete the process by purchasing the product…[t]he machine learning module 105 uses the historical data in the reduced graph to build predictive models of the conditional probability of transition between these states of interest…[o]nce trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it.” McCord teaches: Once trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it (i.e. instructions to invoke a first trained propensity model with first input) serve as a data repository for known information regarding accounts 130 and use machine pre-defined programming to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, and a number will complete the process by purchasing the product (i.e. comprising characteristics of the first account and product features of the first plurality of products)).  
Regarding claim 15, McCord in view of Hong teaches the non-transitory, machine-readable medium of claim 10, wherein the program code comprises instructions to: invoke a second trained reinforcement learning model to generate a second product path for a second of the plurality of products(McCord, paras. 0082-0105, “A specific transaction to propose to a prospect…[a] specific state transition to recommend to a prospect…[t]he optimization problem here [is] of sequential (multistage) stochastic optimization…this approach is general and includes reinforcement learning… Value Function Approximations (Greedy Policies)…[a]pproximation of the value of being in a future state as the result of a decision made now.” McCord teaches: this approach is general and includes reinforcement learning for Value Function Approximations (Greedy Policies) do an approximation of the value of being in a future state as the result of a decision made now (i.e. invoke a second trained reinforcement learning model) a specific transaction to propose to a prospect and/or a specific state transition to recommend to a prospect (i.e. to generate a second product path for a second of the plurality of products)) that corresponds to the maximal or a second maximal of the first plurality of propensity values(McCord, para. 0013, “The optimization module: creates a set of visualizations showing the various resulting performance metrics including conversion rate, representative utilization percent, and total value in the pipeline, uses the trained predictive models as input to an automated optimization phase which recommends specific actions (interactions) to take to optimize the business outcome of prospects flowing through the reduced graph subject to constraints, supports optimization under uncertainty; schedules interactions between agents and prospects to maximize an objective.” McCord teaches: the optimization module resulting performance metrics including conversion rate and schedules interactions between agents and prospects to maximize an objective (i.e. that corresponds to the maximal or a second maximal of the first plurality of propensity values)), wherein the second product path identifies a second set from the first plurality of products in a particular order to present to the first account for a highest likelihood of a successful outcome for the second product(Hong, para. 0047-0049, see also fig. 2, “Analysis apparatus 204 may input each set of features 224 into the corresponding machine learning model, and each machine learning model may output a score ranging from 0 to 1 representing the likelihood that a given user converts to a given version of the product… [i]n turm, scores 230 may be scaled by weights 226 to emphasize user-product pairs with high likelihood of converting and/or high potential spending.”); and associate contacts of the first account for at least a first subset of the second set of the first plurality of products(McCord, para. 0037, see also fig. 1 and fig.2 , “One feed of data comes from transcripts of voice telephony and multi-channel communications infrastructure such as a contact center 131. Other data comes from external platforms that serve as a data repository for known information regarding contacts, leads, opportunities and accounts 130.”).  
Regarding claim 17, McCord teaches an apparatus comprising: a processor(McCord, para. 0058, “CPU 12 may include one or more processors 13 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors”); and a machine-readable medium(McCord, para. 0058, “local memory 11 (such as non-volatile random access memory (RAM) and/or read-only memory (ROM), including for example one or more levels of cached memory) may also form part of CPU 12. However, there are many different ways in which memory may be coupled to system 10.”) having instructions stored thereon that are executable by the processor to cause the apparatus to, detect account characteristic values corresponding to a first account(McCord, para. 0037, see also fig. 1 and fig.2 , “One feed of data comes from transcripts of voice telephony and multi-channel communications infrastructure such as a contact center 131. Other data comes from external platforms that serve as a data repository for known information regarding contacts, leads, opportunities and accounts 130.”); retrieve a trained propensity model from a plurality of trained propensity models and a trained reinforcement learning model from a plurality of trained reinforcement learning models, based, at least in part, on the detected account characteristic values(McCord, para. 0015, “(a) monitoring and extracting sets of customer relationship sales data from source systems into a pre-integrated graph module comprising at least a plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device. (b) constructing an event driven relational graph of multichannel interactions and attributes including firm demographics and sales representative attributes using the pre-integrated graph module…(h) using the trained predictive models as input to an automated optimization phase which recommends specific actions (interactions) to take to optimize the business outcome of prospects flowing through the reduced graph subject to constraints using the optimization module” & see also McCord, paras. 0071-0109, see also fig. 1 and fig. 2,  “The optimization problem here [is] of sequential (multistage) stochastic optimization…this approach is general and includes reinforcement learning.”  McCord teaches: using the trained predictive models as input to an automated optimization phase which recommends specific actions (interactions) to take to optimize the business outcome of prospects flowing through the reduced graph subject to constraints using the optimization module. The optimization problem here is of sequential (multistage) stochastic optimization this approach is general and includes reinforcement learning (i.e. retrieve a trained propensity model from a plurality of trained propensity models and a trained reinforcement learning model from a plurality of trained reinforcement learning models,) monitoring and extracting sets of customer relationship sales data from source systems into a pre-integrated graph module and constructing an event driven relational graph of multichannel interactions and attributes including firm demographics and sales representative attributes using the pre-integrated graph module (i.e. based, at least in part, on the detected account characteristic values)); generate a first plurality of product propensity values with the trained propensity model based, at least in part, on the detected account characteristic values and product features of a first plurality of products(McCord, paras. 0037-0042, see also fig. 1, “ Other data comes from external platforms that serve as a data repository for known information regarding…accounts 130…use machine pre-defined programming attempt to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, each of which may require some stage specific action on the part of the seller or the buyer and a number will complete the process by purchasing the product…[t]he machine learning module 105 uses the historical data in the reduced graph to build predictive models of the conditional probability of transition between these states of interest…[o]nce trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it.” McCord teaches: Once trained, the system, using the analyzed data may create a sales process when given just the data that resulted from it (i.e. generate a first plurality of product propensity values with the trained propensity model) serve as a data repository for known information regarding accounts 130 and use machine pre-defined programming to fit the data to graph topologies for funnel model customer sales, where many customers may enter at the "top," some will exit at each transaction stage of the process, and a number will complete the process by purchasing the product (i.e. based, at least in part, on the detected account characteristic values and product features of a first plurality of products));  generate a first product path for a first product of the first plurality of products with the trained reinforcement learning model, wherein the first product corresponds to a maximal one of the first plurality of product propensity values and the first product path identifies a first set of the first plurality of products including the first product(McCord, para. 0013, “The optimization module: creates a set of visualizations showing the various resulting performance metrics including conversion rate, representative utilization percent, and total value in the pipeline, uses the trained predictive models as input to an automated optimization phase which recommends specific actions (interactions) to take to optimize the business outcome of prospects flowing through the reduced graph subject to constraints, supports optimization under uncertainty; schedules interactions between agents and prospects to maximize an objective” & see also McCord, paras. 0082-0105, “A specific transaction to propose to a prospect…[a] specific state transition to recommend to a prospect…[t]he optimization problem here [is] of sequential (multistage) stochastic optimization…this approach is general and includes reinforcement learning… Policy Function Approximations[:] Directly return an action in a given state” McCord teaches: a specific transaction to propose to a prospect and a specific state transition to recommend to a prospect and the optimization problem here is of sequential (multistage) stochastic optimization this approach is general and includes reinforcement learning in which Policy Function Approximations directly return an action in a given state (i.e. generate a first product path for a first product of the first plurality of products with the trained reinforcement learning model )the optimization module creates a set of visualizations including conversion rate and recommends specific actions (interactions) to take to optimize the business outcome of prospect by scheduling interactions between agents and prospects to maximize an objective(i.e. wherein the first product corresponds to a maximal one of the first plurality of product propensity values and the first product path identifies a first set of the first plurality of products including the first product)). 
McCord does not teach: prune the first product path based on a propensity threshold for the first account and those of the first plurality of product propensity values corresponding to the first set of products; and indicate the pruned first product path.  
However Hong teaches: prune the first product path based on a propensity threshold for the first account and those of the first plurality of product propensity values corresponding to the first set of products; and indicate the pruned first product path(Hong, para. 0048-0052, see also fig. 2, “For example, weights 226 may include calibration weights for standardizing scores 230 from one or more machine learning models 208 that predict user propensities for converting to different products and/or product versions…[f]irst, management apparatus 206 produces rankings 222 of the members by scores 230…[f]or example, management apparatus 206 may identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each ranking…or instead, generate output 236 that targets a user with the general product instead of a specific product version when the user's scores for all product versions are lower than the threshold and/or relatively similar to one another.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong the motivation to do so would be to use online networks to promote and ultimately sell different product versions of a business(Hong, paras. 0002-0011, “Online networks may include nodes representing individuals and/or organizations, along with links between pairs of nodes that represent different types and/or levels of social familiarity between the entities represented by the nodes… [i]n turn, online networks may facilitate activities related to business, sales… [t]he disclosed embodiments provide a method, apparatus, and system for performing unified propensity modeling across product versions. The product versions may include multiple versions of a product and/or multiple products. For example, a premium account subscription with an online network may include different versions that are geared toward career development, recruiting, sales, marketing, small businesses, and/or other types of activities.”).
Regarding claim 18, McCord in view of Hong teaches the apparatus of claim 17, wherein the machine-readable medium further comprises instructions executable by the processor to cause the apparatus to: determine, for each product identified in the pruned first product path, a sequence of contacts to engage about the product(Hong, paras. 0048-0051, see also fig. 2, “Management apparatus 206 may then generate emails, notifications, messages, advertisements, and/or other output 236 that targets the identified users with the corresponding products and/or product versions.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord with the above teachings of Hong for the same rationale stated at Claim 17.
Claim Rejections - 35 USC § 103
Claims 5-6, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McCord et al. US 2017/0255945 A1(“McCord”) in view of Hong et al. US 2020/0065863 Al(“Hong”) and in view of  Mirylenka, Katsiaryna et al."Recurrent neural networks for modeling company-product time series." Proceedings of AALTD (2016)(“ Mirylenka”). 
Regarding claim 5, McCord in view of Hong teaches the method of claim 4, but does not teach: wherein determining, for each of the product identifiers in the first subset of the second plurality of product identifiers, a sequence of contacts to engage comprises: for each of the product identifiers in the first subset of the second plurality of product identifiers, retrieving a trained artificial recurrent neural network from a plurality of artificial recurrent neural networks based, at least in part, on product characteristic values of a product identified by the  product identifier and account characteristic values for the first account; generating a sequence of organizational classifications with each of the retrieved artificial recurrent neural networks; and identifying a contact for each of the organizational classifications.
However, Mirylenka teaches: wherein determining, for each of the product identifiers in the second subset of the second plurality of product identifiers, a sequence of contacts to engage comprises: for each of the product identifiers in the first subset of the second plurality of product identifiers, retrieving a trained artificial recurrent neural network from a plurality of artificial recurrent neural networks(Mirylenka, pg. 6, “We use different architectures of RNN models by varying the number of hidden layers and the number of LSTM nodes, which is equivalent to the embedding size. We have tested 12 architectures of RNN with the number of layers                         
                            
                                
                                    N
                                
                                
                                    l
                                    a
                                    y
                                    e
                                    r
                                    s
                                
                            
                        
                     = {1,2, 3} and the size of product embeddings                         
                            
                                
                                    N
                                
                                
                                    e
                                    m
                                    b
                                    e
                                    d
                                
                            
                        
                     = {10, 100, 200, 300}…[t]raining is done for 14 epochs over the training data.” Mirylenka teaches: the size of product embeddings                         
                            
                                
                                    N
                                
                                
                                    e
                                    m
                                    b
                                    e
                                    d
                                
                            
                        
                     = {10, 100, 200, 300}  (i.e. for each of the product identifiers in the first subset of the second plurality of product identifiers) we have tested 12 architectures of RNN and training is done for 14 epochs over the training data (i.e. retrieving a trained artificial recurrent neural network from a plurality of artificial recurrent neural networks)) based, at least in part, on product characteristic values of a product identified by the  product identifier and account characteristic values for the first account(Mirylenka, pg. 6, “The experiments are done for 860k companies and 38 product categories. The companies belong to 83 industries, such as “Health Services”, “Agricultural Services” and others.”); generating a sequence of organizational classifications with each of the retrieved artificial recurrent neural networks(Mirylenka, pg. 7, “The RNN-based representations of products learned by the best model are represented in Figure 2 using t-SNE…2D projections… [i]n this figure, we see certain intuitive “clusters”, such as, for example, “collaboration- communication technologies - commerce and contact center" or “mainframes- midrange[.]" Mirylenka teaches: figure 2 using t-SNE for 2D projections. In this figure, we see certain intuitive “clusters”, such as, for example, “collaboration- communication technologies - commerce and contact center" or “mainframes- midrange (i.e. generating a sequence of organizational classifications) the RNN-based representations of products learned by the best model are represented in Figure 2 (i.e. with each of the retrieved artificial recurrent neural networks)); and identifying a contact for each of the organizational classifications(Mirylenka, pg. 5, “[R]ecommender system building, the goal is to learn the parameters of a scoring function                         
                            f
                            (
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                            )
                        
                    . The function                         
                            f
                            (
                            ⋅
                            )
                        
                     takes as input a company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    , its current product time series                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     and a possible new product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     , and provides the score of recommending the product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     for company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    .” Mirylenka teaches: provides the score of recommending the product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     for company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                     (i.e. identifying a contact for each of the organizational classifications)).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong and in view of Mirylenka the motivation to do so would be to use recurrent neural networks to model the sequential nature of companies purchasing habits for information technology to build a recommendation system for selling products (Mirylenka, pgs. 1-2, “During the past decade, the amount of marketing intelligence data, provided by specialized companies, has been growing dramatically. This data has proven to be extremely useful to get market insights in several contexts such as, for example, new markets development or white space determination. For a given set of companies, the data provides insights into the type of IT equipment they own and how this equipment is distributed across their physical locations. Usually the data also contains timestamps related to the equipment acquisition and the confidence of its presence. In this work, we demonstrate the sequential property of our data… [t]hen, we evaluate different architectures of Recurrent Neural Networks (RNN) for the task of company-product modeling. We choose the best model in terms of goodness of fit or best predictive power. This model is used to extract product representations that can be applied for similarity search queries and marketing recommendations.”). 
Regarding claim 6, McCord in view of Hong and in view of Mirylenka teaches the method of claim 5 further comprising determining that each of the first subset of the second plurality of product identifiers corresponds to a sequence of organizational classifications(Mirylenka, pg. 7, “The RNN-based representations of products learned by the best model are represented in Figure 2 using t-SNE…2D projections… [i]n this figure, we see certain intuitive “clusters”, such as, for example, “collaboration- communication technologies - commerce and contact center" or “mainframes- midrange[.]”) with a sequence completeness above a threshold sequence completeness value(Hong, paras. 0050-0051, see also fig. 2, “Finally, management apparatus 206 may perform targeting of the users with the products based on scores 230. First, management apparatus 206 produces rankings 222 of the members by scores 230. For example, management apparatus 206 may rank the members by descending score for each product and/or product version… [f]or example, management apparatus 206 may identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each
ranking.” Hong teaches: first, management apparatus 206 produces rankings 222 of the members by scores 230, for example, management apparatus 206 may rank the members by descending score for each product and/or product version (i.e. with a sequence completeness) the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each ranking (i.e. above a threshold sequence completeness value)).  
Regarding claim 16, McCord in view of Hong teaches the non-transitory, machine-readable medium of claim 10, but does not teach: wherein the program code further comprises instructions to: for each product  of at least the first subset of the first set of the first plurality of products, generate a sequence of organizational classifications with a trained artificial recurrent neural network retrieved based, at least in part, on the product, wherein the contacts are determined from the sequence of organizational classifications.  
However, Mirylenka teaches: for each product  of at least the first subset of the first set of the first plurality of products, generate a sequence of organizational classifications with a trained artificial recurrent neural network retrieved based, at least in part, on the product (Mirylenka, pg. 7, “The RNN-based representations of products learned by the best model are represented in Figure 2 using t-SNE…2D projections… [i]n this figure, we see certain intuitive “clusters”, such as, for example, “collaboration- communication technologies - commerce and contact center" or “mainframes- midrange[.]" Mirylenka teaches: figure 2 using t-SNE for 2D projections. In this figure, we see certain intuitive “clusters”, such as, for example, “collaboration- communication technologies - commerce and contact center" or “mainframes- midrange (i.e. for each of at least the first subset of the first set of the first plurality of products, generate a sequence of organizational classifications) the RNN-based representations of products learned by the best model are represented in Figure 2 (i.e. with a trained artificial recurrent neural network retrieved based, at least in part, on the product )), wherein the contacts are determined from the sequence of organizational classifications(Mirylenka, pg. 5, “[R]ecommender system building, the goal is to learn the parameters of a scoring function                         
                            f
                            (
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                            )
                        
                    . The function                         
                            f
                            (
                            ⋅
                            )
                        
                     takes as input a company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    , its current product time series                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     and a possible new product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     , and provides the score of recommending the product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     for company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    .” Mirylenka teaches: provides the score of recommending the product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     for company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                             
                        
                    (i.e. the contacts are determined from the sequence of organizational classifications)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong and in view of Mirylenka the motivation to do so would be to use recurrent neural networks to model the sequential nature of companies purchasing habits for information technology to build a recommendation system for selling products (Mirylenka, pgs. 1-2, “During the past decade, the amount of marketing intelligence data, provided by specialized companies, has been growing dramatically. This data has proven to be extremely useful to get market insights in several contexts such as, for example, new markets development or white space determination. For a given set of companies, the data provides insights into the type of IT equipment they own and how this equipment is distributed across their physical locations. Usually the data also contains timestamps related to the equipment acquisition and the confidence of its presence. In this work, we demonstrate the sequential property of our data… [t]hen, we evaluate different architectures of Recurrent Neural Networks (RNN) for the task of company-product modeling. We choose the best model in terms of goodness of fit or best predictive power. This model is used to extract product representations that can be applied for similarity search queries and marketing recommendations.”). 
Regarding claim 19, McCord in view of Hong teaches the apparatus of claim 18, wherein the instructions to determine, for each product identified in the pruned first product path, a sequence of contacts to engage comprise instructions to: for each product identified in the pruned first product path (Hong, para. 0048-0052, see also fig. 2, “For example, weights 226 may include calibration weights for standardizing scores 230 from one or more machine learning models 208 that predict user propensities for converting to different products and/or product versions…[f]irst, management apparatus 206 produces rankings 222 of the members by scores 230…[f]or example, management apparatus 206 may identify a pre-specified number and/or proportion of users with the highest scores 230 in each ranking and/or a variable number of users with scores 230 that exceed a threshold from each ranking…or instead, generate output 236 that targets a user with the general product instead of a specific product version when the user's scores for all product versions are lower than the threshold and/or relatively similar to one another.”). 
McCord in view of Hong does not teach: retrieve a trained artificial recurrent neural network from a plurality of artificial recurrent neural networks based, at least in part, on product characteristic values of the identified product and account characteristic values for the first account; generate a sequence of organizational classifications with each of the retrieved artificial recurrent neural networks; and identify a contact for each of the organizational classifications.
However, Mirylenka teaches: retrieve a trained artificial recurrent neural network from a plurality of artificial recurrent neural networks based, at least in part, on product characteristic values of the identified product and account characteristic values for the first account(Mirylenka, pgs. 2-3, “For each company assessed, the following information is provided: the type of IT products available at each site of the company…the confidence of the information, and first confirmation date of the product presence… [i]n this study we chose to focus on the Category layer. Therefore for each company we consider the product categories associated with a company. In our version of the HG Data Company database, there are 91 distinct categories. Out of those categories, we restrict our study to hardware and low-level hardware management software categories. We end up with 38 distinct categories…[m]ore formally, we consider a set of N companies represented in the HG Data Company database                         
                            C
                            =
                            
                                
                                    
                                        
                                            c
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                     
                                    …
                                    
                                        
                                            c
                                        
                                        
                                            N
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    . Each company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                     has a time series of products                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     of length                         
                            
                                
                                    k
                                
                                
                                    i
                                
                            
                        
                    . These products belong to the set of all possible products                         
                            A
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            0
                                        
                                    
                                    ,
                                    …
                                    ,
                                    
                                        
                                            a
                                        
                                        
                                            M
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    . That is:                         
                            ∀
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ∈
                            C
                            ;
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            →
                        
                                             
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    …
                                    
                                        
                                            a
                                        
                                        
                                            
                                                
                                                    i
                                                
                                                
                                                    
                                                        
                                                            k
                                                        
                                                        
                                                            i
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                            ⊂
                            A
                        
                    ” & see also Mirylenka, pg. 6, “The experiments are done for 860k companies and 38 product categories. The companies belong to 83 industries, such as “Health Services”, “Agricultural Services" and others… [w]e use different architectures of RNN models by varying the number of hidden layers and the number of LSTM nodes, which is equivalent to the embedding size. We have tested 12 architectures of RNN… [t]raining is done for 14 epochs over the training data.” Mirylenka teaches: we use different architectures of RNN models by varying the number of hidden layers and the number of LSTM nodes. We have tested 12 architectures of RNN and  training is done for 14 epochs over the training data (i.e. retrieve a trained artificial recurrent neural network from a plurality of artificial recurrent neural networks) for each company assessed, the following information is provided: the type of IT products available at each site of the company…the confidence of the information, and first confirmation date of the product presence. The experiments are done for 860k companies and 38 product categories(i.e. based, at least in part, on product characteristic values of the identified product and account characteristic values for the first account)); generate a sequence of organizational classifications with each of the retrieved artificial recurrent neural networks(Mirylenka, pg. 7, “The RNN-based representations of products learned by the best model are represented in Figure 2 using t-SNE…2D projections… [i]n this figure, we see certain intuitive “clusters”, such as, for example, “collaboration- communication technologies - commerce and contact center" or “mainframes- midrange[.]" Mirylenka teaches: figure 2 using t-SNE for 2D projections. In this figure, we see certain intuitive “clusters”, such as, for example, “collaboration- communication technologies - commerce and contact center" or “mainframes- midrange (i.e. generate a sequence of organizational classifications) the RNN-based representations of products learned by the best model are represented in Figure 2 (i.e. with each of the retrieved artificial recurrent neural networks)); and identify a contact for each of the organizational classifications(Mirylenka, pg. 5, “[R]ecommender system building, the goal is to learn the parameters of a scoring function                         
                            f
                            (
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                            )
                        
                    . The function                         
                            f
                            (
                            ⋅
                            )
                        
                     takes as input a company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    , its current product time series                         
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                     and a possible new product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     , and provides the score of recommending the product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     for company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                    .” Mirylenka teaches: provides the score of recommending the product                         
                            
                                
                                    a
                                
                                
                                    j
                                
                            
                        
                     for company                         
                            
                                
                                    c
                                
                                
                                    i
                                
                            
                        
                     (i.e. identify a contact for each of the organizational classifications)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong and in view of Mirylenka the motivation to do so would be to use recurrent neural networks to model the sequential nature of companies purchasing habits for information technology to build a recommendation system for selling products (Mirylenka, pgs. 1-2, “During the past decade, the amount of marketing intelligence data, provided by specialized companies, has been growing dramatically. This data has proven to be extremely useful to get market insights in several contexts such as, for example, new markets development or white space determination. For a given set of companies, the data provides insights into the type of IT equipment they own and how this equipment is distributed across their physical locations. Usually the data also contains timestamps related to the equipment acquisition and the confidence of its presence. In this work, we demonstrate the sequential property of our data… [t]hen, we evaluate different architectures of Recurrent Neural Networks (RNN) for the task of company-product modeling. We choose the best model in terms of goodness of fit or best predictive power. This model is used to extract product representations that can be applied for similarity search queries and marketing recommendations.”). 
Claim Rejections - 35 USC § 103
Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCord et al. US 2017/0255945 A1(“McCord”) in view of Hong et al. US 2020/0065863 Al(“Hong”) and in view of  Jiao, Jianxin et al. "Product portfolio identification based on association rule mining." Computer-Aided Design 37.2 (2005)(“Jiao”). 
Regarding claim 7, McCord in view of Hong teaches the method of claim 1 but does not teach: further comprising determining that each of the first subset of the second plurality of product identifiers is within a threshold distance of the first product path. 
However, Jiao teaches:  determining that each of the first subset of the second plurality of product identifiers is within a threshold distance of the first product path(Jiao, pgs. 154-155, see also fig. 4,  “Given a collection of objects (i.e. FR instances), Z =                         
                            
                                
                                    V
                                
                                
                                    *
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    t
                                                
                                                
                                                    *
                                                
                                            
                                            |
                                        
                                        ¯
                                    
                                    ∀
                                    t
                                    =
                                    1
                                    ,
                                    …
                                    T
                                
                            
                        
                    …assume                         
                            0
                            ≤
                            λ
                            ≤
                            1
                        
                     and let                         
                            
                                
                                    R
                                
                                
                                    λ
                                
                                
                                    *
                                
                            
                            =
                            {
                            (
                            z
                            ,
                             
                            x
                            )
                            |
                            
                                
                                    ϕ
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    x
                                
                            
                            ≥
                            λ
                            ,
                             
                            ∀
                            x
                            ,
                             
                            z
                            ∈
                            Z
                            }
                        
                    …[l]et                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            λ
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                     denote the partition on Z induced according to                         
                            
                                
                                    R
                                
                                
                                    λ
                                
                                
                                    *
                                
                            
                        
                    . Then for each                         
                            B
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            λ
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    , there exists                         
                            E
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            ,
                             
                        
                    so that                         
                            B
                            ⊆
                            E
                            ,
                        
                     as long as                         
                            
                                
                                    λ
                                
                                
                                    '
                                
                            
                            ≤
                            λ
                        
                    … [a]s                         
                            λ
                        
                     increased, a finer partition can be achieved. With a hierarchy of partitions of objects, k-clusters of objects can be identified. Fig. 4 illustrates the nested partitions corresponding to a fuzzy equivalence relation defined based on the FR instances. Given different values of similarity threshold,                         
                            λ
                        
                    ,  different clustering results can be obtained.” Jiao teaches: each                         
                            B
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            λ
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    , there exists                         
                            E
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            ,
                             
                        
                    so that                         
                            B
                            ⊆
                            E
                        
                     (i.e. determining that each of the first subset of the second plurality of product identifiers) as long as                         
                            
                                
                                    λ
                                
                                
                                    '
                                
                            
                            ≤
                            λ
                        
                     where                         
                            λ
                        
                     is a similarity threshold  (i.e. is within a threshold distance) given a collection of objects (i.e. FR instances), Z =                         
                            
                                
                                    V
                                
                                
                                    *
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    t
                                                
                                                
                                                    *
                                                
                                            
                                            |
                                        
                                        ¯
                                    
                                    ∀
                                    t
                                    =
                                    1
                                    ,
                                    …
                                    T
                                
                            
                        
                     (i.e. of the first product path )).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong and in view of Jiao the motivation to do so would be to meet the product demands of customers and/or potential customers through the use of portfolio management through the use of Association Rules and Fuzzy Clustering (Jiao, pg. 154, “The specification of FRs [(i.e. product functional requirements in the form of association rules)] usually presents in the form of numerical, binary or nominal variables. To handle both quantitative and qualitative variables, this research adopts a fuzzy clustering approach to FR clustering. Fuzzy equivalence relations excel in revealing the similarity between any two objects involving subjectiveness and imprecision… [f]uzzy clustering is to create a hierarchical decomposition of the given set of objects, in which each object forms a separate group and successively the objects or groups close to one another are merged at different similarity levels. In our case, historical data about FR instances contained in the platform can be used to measure the similarity degree based on the compatibility of FR value ranges.”). 
Regarding claim 20, McCord in view of Hong teaches the apparatus of claim 17, wherein the machine-readable medium further comprises instructions executable by the processor(McCord, para. 0058, “CPU 12 may include one or more processors 13 such as, for example, a processor from one of the Intel, ARM, Qualcomm, and AMD families of microprocessors”); but does not teach to cause the apparatus to: determine whether each of the identified first set of products is within a threshold distance of the first product path.
However, Jiao teaches to cause the apparatus to: determine whether each of the first set of products is within a threshold distance of the first product path(Jiao, pgs. 154-155, see also fig. 4,  “Given a collection of objects (i.e. FR instances), Z =                         
                            
                                
                                    V
                                
                                
                                    *
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    t
                                                
                                                
                                                    *
                                                
                                            
                                            |
                                        
                                        ¯
                                    
                                    ∀
                                    t
                                    =
                                    1
                                    ,
                                    …
                                    T
                                
                            
                        
                    …assume                         
                            0
                            ≤
                            λ
                            ≤
                            1
                        
                     and let                         
                            
                                
                                    R
                                
                                
                                    λ
                                
                                
                                    *
                                
                            
                            =
                            {
                            (
                            z
                            ,
                             
                            x
                            )
                            |
                            
                                
                                    ϕ
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            
                                
                                    z
                                    ,
                                     
                                    x
                                
                            
                            ≥
                            λ
                            ,
                             
                            ∀
                            x
                            ,
                             
                            z
                            ∈
                            Z
                            }
                        
                    …[l]et                         
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            λ
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                     denote the partition on Z induced according to                         
                            
                                
                                    R
                                
                                
                                    λ
                                
                                
                                    *
                                
                            
                        
                    . Then for each                         
                            B
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            λ
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    , there exists                         
                            E
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            ,
                             
                        
                    so that                         
                            B
                            ⊆
                            E
                            ,
                        
                     as long as                         
                            
                                
                                    λ
                                
                                
                                    '
                                
                            
                            ≤
                            λ
                        
                    … [a]s                         
                            λ
                        
                     increased, a finer partition can be achieved. With a hierarchy of partitions of objects, k-clusters of objects can be identified. Fig. 4 illustrates the nested partitions corresponding to a fuzzy equivalence relation defined based on the FR instances. Given different values of similarity threshold,                         
                            λ
                        
                    ,  different clustering results can be obtained.” Jiao teaches: each                         
                            B
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            λ
                                        
                                        
                                            *
                                        
                                    
                                
                            
                        
                    , there exists                         
                            E
                            ∈
                            
                                
                                    G
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            
                                                
                                                    λ
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            *
                                        
                                    
                                
                            
                            ,
                             
                        
                    so that                         
                            B
                            ⊆
                            E
                        
                     (i.e. determine whether each of the first set of products) as long as                         
                            
                                
                                    λ
                                
                                
                                    '
                                
                            
                            ≤
                            λ
                        
                     where                         
                            λ
                        
                     is a similarity threshold  (i.e. is within a threshold distance) given a collection of objects (i.e. FR instances), Z =                         
                            
                                
                                    V
                                
                                
                                    *
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                
                                                    t
                                                
                                                
                                                    *
                                                
                                            
                                            |
                                        
                                        ¯
                                    
                                    ∀
                                    t
                                    =
                                    1
                                    ,
                                    …
                                    T
                                
                            
                        
                     (i.e. of the first product path )).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McCord in view Hong and in view of Jiao the motivation to do so would be to meet the product demands of customers and/or potential customers through the use of portfolio management through the use of Association Rules and Fuzzy Clustering (Jiao, pg. 154, “The specification of FRs [(i.e. product functional requirements in the form of association rules)] usually presents in the form of numerical, binary or nominal variables. To handle both quantitative and qualitative variables, this research adopts a fuzzy clustering approach to FR clustering. Fuzzy equivalence relations excel in revealing the similarity between any two objects involving subjectiveness and imprecision… [f]uzzy clustering is to create a hierarchical decomposition of the given set of objects, in which each object forms a separate group and successively the objects or groups close to one another are merged at different similarity levels. In our case, historical data about FR instances contained in the platform can be used to measure the similarity degree based on the compatibility of FR value ranges.”). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See page 2 of the Non-Final Office Action of 05/25/2022(stating that“[r]egarding independent claim 1, it recites: generating a first plurality of product propensity values…corresponding to a first account, wherein the product propensity values are generated for a first plurality of product identifiers; generating a first product path…wherein the first product path comprises a second plurality of product identifiers and…wherein the first plurality of product identifiers includes the second plurality of product identifiers; determining that a first subset of the first plurality of product propensity values satisfies a propensity threshold for the first account; identifying a first subset of the second plurality of product identifiers that corresponds to the first subset of product propensity values; and indicating the first subset of the second plurality of product identifiers in a sequence according to the first product path.”)
        
        2 And as the 2019 PEG states, “[t]he examples below are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG.” (Emphasis added).